Citation Nr: 0800329	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  05-34 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for post traumatic stress 
disorder (PTSD), and if so, whether service connection is 
warranted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel





INTRODUCTION

The veteran served on active duty from September 1968 to July 
1986, including service in the Republic of Vietnam.  

These appeals come before the Board of Veterans' Appeals (the 
Board) on appeal of a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  


FINDINGS OF FACT

1.  The veteran's military occupational specialty while 
serving in Vietnam was a mechanic.  

2.  A 1986 report of an Army Review Board convened in 
connection with determining the appropriate rank at which the 
veteran should be discharged, included the comment the 
veteran had served in combat in Vietnam, without otherwise 
describing the specifics of any such combat duty.  

3.  VA medical records show the veteran diagnosed to have 
PTSD due to combat, without otherwise describing the 
specifics of such duty. 

4.  The record raises a reasonable doubt as to whether the 
veteran has PTSD due to his military experiences.  


CONCLUSION OF LAW

With the resolution of reasonable doubt in the veteran's 
favor, PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 1154(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

I.  New & Material Evidence

The veteran filed his original claim for service connection 
for PTSD in April 2003.  By a July 2003 rating decision, the 
RO denied service connection for PTSD concluding the evidence 
insufficient to show the veteran had a confirmed diagnosis of 
PTSD, engaged in combat, or was a prisoner of war.  The 
veteran was notified of the decision on August 6, 2003, but 
did not file a notice of disagreement.  Therefore, the RO's 
July 2003 decision became final based on the evidence then of 
record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302, 20.1103.  However, if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108; 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

Pertinent regulations provide that: 

New evidence means existing evidence not previously 
submitted to agency decision-makers.  Material evidence 
means existing evidence that, by itself or when 
considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

Evidence received since the RO's July 2003 decision is 
presumed credible for the purposes of reopening the claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The additional evidence added to the record since July 2003 
includes VA medical records, dated from March 2004 to 
September 2005, which show a diagnosis of PTSD, as well as a 
PTSD questionnaire completed by the veteran.  Thus, these 
documents relate to a previously unestablished necessary 
element of the veteran's claim.  The Board finds that this 
evidence is new and material, and the claim for service 
connection is reopened.  

II.  Service Connection.

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The law 
also provides that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) and 38 C.F.R. § 4.125.  

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, or any other point, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. § 3.102.  

VA treatment records reflect a diagnosis of PTSD that was 
considered due to combat trauma while the veteran was in 
Vietnam, (although the specifics of that trauma were not set 
out.)  The veteran's service personnel records show his 
military occupational specialty while in Vietnam was as a 
mechanic, as opposed to service in one of the combat arms 
branches.  Nevertheless, a 1986 Army Review Board convened in 
connection with determining the appropriate rank at which the 
veteran should be discharged, included the comment the 
veteran had "service in combat in Vietnam," (without 
otherwise describing the specifics of any such combat duty).  
Although the record is short on specifics, it raises a 
reasonable doubt as to whether the veteran may be considered 
to have PTSD due to his military service, for VA benefits 
purposes.  Resolving that doubt in the veteran's favor, it 
may be concluded his PTSD was incurred in service.  
Accordingly, the appeal is granted.  


ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for PTSD has been presented; and service 
connection for PTSD is granted.  


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


